— Judgment of the Supreme Court, New York County (Alvin Klein, J.), rendered January 12, 1981, modified, on the law and the facts, to reduce the sentence imposed upon defendant from IV2 to 3 years to 1 to 3 years and otherwise affirmed. Defendant was convicted, after trial, of grand larceny in the third degree and sentenced to a term of IV2 to 3 years. On appeal the prosecution concedes that the Louisiana conviction for simple burglary of an automobile would not constitute a felony under New York law. Although defendant did not controvert the predicate felony information, the sentence imposed was illegal. Accordingly, we correct it to conform to law. The other points raised by defendant are without merit and warrant no discussion. Concur — Murphy, P. J., Kupferman, Silverman, Bloom and Alexander, JJ.